UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 333-110324 REBORNNE (USA) INC. (Exact name of registrant as specified in its charter) Florida 90-0515106 (State or other jurisdiction of incorporation or organization) (I.R.S. Employee Identification No.) Level 23, 120 Albert Street Auckland City, Aukland New Zealand (Address of principal executive offices) (Zip Code) (+0064) 9-909-8886 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.YesoNo x State the number of shares outstanding of each of the issuer’s classes of common equity:As of March 6, 2011 there were60,191,928 shares of common stock, par value $0.001 per share, issued and outstanding. REBORNNE (USA), INC. FORM 10-Q December 31, 2011 TABLE OF CONTENTS PART I— FINANCIAL INFORMATION Page Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 23 Item 4. Controls and Procedures. 23 PART II— OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 23 Item 5. Other Information. 23 Item 6. Exhibits. 24 SIGNATURES 25 PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements. Rebornne (USA), Inc. Unaudited Consolidated Financial Statements December 31, 2011 and March 31, 2011 (Stated in US Dollars) Rebornne (USA), Inc. Contents Pages Report of Independent Registered Public Accounting Firm 1 Consolidated Balance Sheets 2 - 3 Consolidated Statements of Income 4 Consolidated Statements of Changes in Stockholder’s Equity 5 Consolidated Statements of Cash Flows 6 - 7 Notes to Consolidated Financial Statements 8 – 19 Report of Independent Registered Public Accounting Firm To: The Stockholder and Board of Directors Rebornne (USA), Inc. We have reviewed the accompanying interim consolidated Balance Sheets of Rebornne (USA), Inc.(“the Company”) as of December 31, 2011 and March 31, 2011, and the related statements of income, changes in stockholder’s equity, and cash flows for the three and nine months periods ended December 31, 2011. These interim consolidated financial statements are the responsibility of the Company's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim consolidated financial statements for them to be in conformity with U.S. generally accepted accounting principles. San Mateo, California
